DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated April 27, 2021 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the first rotation pin” (singular) in lines 27 and 28 of claim 12.  However, earlier in line 17 of claim 12, applicant recites “first rotation pins” (plural).  When applicant recites “the first rotation pin” (singular), it is not clear which first rotation pin is being referred to.
Claim 12 recites “the second rotation pin” (singular) in lines 29-31 of claim 12.  However, earlier in line 18 of claim 12, applicant recites “first second pins” (plural).  When applicant recites “the second rotation pin” (singular), it is not clear which second rotation pin is being referred to.
Claim 15 recites “the first rotation pin” (singular).  However, line 17 of claim 1 recites “first rotation pins” (plural).  When applicant recites “the first rotation pin” (singular), it is not clear which first rotation pin is being referred to.
Claim 15 recites “the second rotation pin” (singular).  However, line 18 of claim 1 recites “second rotation pins” (plural).  When applicant recites “the second rotation pin” (singular), it is not clear which second rotation pin is being referred to.

Claim Objections
Claim 1 is objected to because of the following informalities: lines 10 and 11 of claim 1 recite “…said central converge…”, wherein applicant clearly meant to write “…said central plane converge…”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: line 19 of claim 16 recites “…said central converge…”, wherein applicant clearly meant to write “…said central plane converge…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,907,961 to Lee in view of U.S. Patent No. 3,478,193 to Molitor in view of U.S. Patent No. 6,374,644 to Rhode in view of U.S. 2005/0081898 by Williams.  
With regard to claim 1, Lee teaches a basket (item 70 in Figures 2 and 6; applicant’s containing device) configured to hold loose products in a treatment machine (item 10 in Figures 1-3; Col. 2, line 64 to Col. 4, line 38).  Lee teaches that the basket comprises a treatment compartment that has two flat and opposite lateral walls (items 75 and 76 in Figure 6) that are connected by two other lateral walls (items 73 and 74 in Figure 6; Col. 4, 6-38).  Lee teaches that the lower sides of the two flat and opposite 
Lee does not teach that the treatment compartment comprises a trapezoidal shape.  Lee does teach that the shape of the basket is not critical (Col. 4, 33-37 of Lee).  As shown in Lee’s Figure 6, the long rectangular face of the compartment closest to the viewer (the viewer of Figure 6) is rectangular, with two sets of seemingly parallel walls.  However, in accordance with MPEP 2144.04, Changes in Shape, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee such that the long rectangular faces (including the long rectangular face closest to the view of Figure 6 and its opposing face) of the treatment compartment are made to be trapezoidal by having the two short sides of each long rectangular face slightly angle outwards such that they (“they” being the two short sides) are not parallel.  Such a simple change of shape would have been obvious Changes in Shape, and such a changed shaped of the treatment compartment would allow the treatment compartment to successfully perform its role of containing to-be-cleaned objects.  
Lee does not teach that the basket comprises a second door.
Molitor teaches that when using a door structure to open and close a container, the door structure can comprise two doors (items 83 and 84 in Figure 2) that open and close using the same hinge (item 85 in Figure 2; Col. 4, 38-74).  Molitor teaches that with this door structure, one or the other door can be opened in order to insert or remove objects from the container (Col. 4, 38-74).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee such that the basket comprises a second door that shares the same hinges (item 83 and 84 in Lee’s Figure 6) as the first door (item 80 in Lee’s Figure 6).  In this combination of Lee in view of Molitor, the doors are symmetrical and share the same hinges.  The motivation for adding a second door would be that this simple duplication of parts (see MPEP 2144.04, Duplication of Parts) would allow a user to have another opening through the interior of the basket could be selectively accessed.  The motivation for having the second door share the same hinges with the first door was provided by Molitor, who teaches that two doors can successfully be used to provide access to a container while sharing a common hinge.  
The combination of Lee in view of Molitor does not explicitly teach that each hinge comprises a pin.  However, in the art of hinges, it is well known that a hinge comprising a pin can successfully function as a hinge by allowing a door to rotate about 
The combination of Lee in view of Molitor, as developed thus far, comprises two pins, and therefore, the combination of Lee in view of Molitor does not teach that the first and second doors are each connected to the containing device by pins that are separate from each other.  However, in accordance with MPEP 2144.04, Duplication of Parts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee in view of Molitor such that each hinge (with its pin) is duplicated such that a total of four separate pin-comprising hinges are used as the hinges for the two doors to pivot along their common pivot axis.  In this combination of Lee in view of Molitor, each door pivots around all four hinges.  In this combination of Lee in view of Molitor, two adjacent hinges can be considered to comprise applicant’s first rotation pins, and the other two hinges (which are adjacent to each other) can be considered to comprise applicant’s second rotation pins.  In the art of pivoting a door on hinges, it is well known that a door can be successfully pivot on more than two hinges, and the motivation for performing this duplication of parts is that such an arrangement of four hinges could successfully allow both doors to pivot about a shared pivot axis.  
The combination of Lee in view of Molitor does not teach that the first rotation pins and second rotation pins are closer to each other than to the flat and opposite Rearrangement of Parts) that would allow the apparatus to function properly.  
In this apparatus of Lee in view of Molitor, one of the doors corresponds to applicant’s first loading door, and this first door is considered to be positioned on a first portion of the open side of the basket.  In this apparatus of Lee in view of Molitor, the other door corresponds to applicant’s second unloading door, and this second door is considered to be positioned on a second portion of the open side of the basket.  
The combination of Lee in view of Molitor does not specify that the doors both span across all of the open side of the basket when the basket is closed.
Rhode teaches that when using a basket (item 102 in Figure 18) to hold to-be-washed items in a washing machine, a door (item 124 in Figure 18) of the basket can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee in view of Molitor such that the each door spans across the length (the length being the length from lateral wall 73 to lateral wall 74 in Figure 6) of the open side of the basket when the basket is closed.  Rhode teaches that when using a basket to hold to-be-washed items in a washing machine, a door of the basket can span across an entire side of the basket when the basket is closed.  This modification of Lee in view of Molitor involves lengthening each of the doors, and the motivation for performing the modification would be that lengthened doors would allow larger textiles to be more easily inserted into and removed from the basket.  In this apparatus of Lee in view of Molitor in view of Rhode, the bottom wall (item 71 in Figure 6) has, in cross section, a smaller extension with respect to the open side spanned by the doors.  
The combination of Lee in view of Molitor in view of Rhode does not explicitly teach that the first door is used as a “loading” door for loose products “to be treated”.  However, such limitations specify intended use (see MPEP 2114 and 2115) of the apparatus and are not given patentable weight.  The first door of Lee in view of Molitor in view of Rhode is structurally capable of being used as a door through which to-be-cleaned loose products are loaded into the basket.  
The combination of Lee in view of Molitor in view of Rhode does not explicitly teach that the second door is used as an “unloading” door for loose products “that have been treated”.  However, such limitations specify intended use (see MPEP 2114 and 
In the apparatus of Lee in view of Molitor in view of Rhode, since the doors can open at an angle during an unloading operation, a loading door and lateral wall of the containing device reading on upper wall can be divergent towards a loading zone.  In the apparatus of Lee in view of Molitor in view of Rhode, since the doors can open at an angle during an unloading operation, an unloading door and a lateral wall of the containing device reading on lower wall can be divergent towards an unloading zone.  
The combination of Lee in view of Molitor in view of Rhode does not explicitly teach how the doors move with respect to the pins of the hinges, and therefore, Lee in view of Molitor in view of Rhode does not recite having opening and closing units that couple the pins to the doors.  
Williams teaches that hinge tabs extending from structures can be advantageously used to connect the structures to a hinge pin between the structures in order to create a hinge between the structures (Par. 0016 and 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lee in view of Molitor in view of Rhode such that the hinges comprise hinge tabs on the doors, wherein the hinge tabs extend from the doors and allow the doors to rotate about the hinge pins.  The motivation for performing the modification was provided by Williams, who teaches that hinge tabs extending from structures can be advantageously used to connect the structures to a hinge pin between the structures in order to create a hinge between the first opening and closing unit, and a hinge tab extending from the second door corresponds to applicant’s second opening and closing unit.  
With regard to claim 2, in the apparatus of Lee in view of Molitor in view of Rhode in view of Williams, since the top of wall 75 (in Lee’s Figure 6) diverges away from the hinges, that wall and a loading door, when opened, are considered to create a loading zone that is structurally capable of facilitating the loading of loose products into the basket.  
With regard to claim 3, in the apparatus of Lee in view of Molitor in view of Rhode in view of Williams, since the top of wall 76 (in Lee’s Figure 6) diverges away from the hinges, that wall and an unloading door, when opened, are considered to facilitate the unloading of loose products from the basket such that the products can descend to an unloading zone.
With regard to claim 4, in the apparatus of Lee in view of Molitor in view of Rhode in view of Williams, the hinges and their pins are situated in proximity to the symmetry plane of the basket (Figure 6 of Lee).  
With regard to claim 6, the apparatus of Lee in view of Molitor in view of Rhode in view of Williams, as developed thus far, does not teach that the loading door comprises a pawl.  However, Lee teaches that when opening a door (item 12 in Lee’s Figure 1), a protruding surface (item 15 in Lee’s Figures 1 and 2) can advantageously provide a user with a surface to grip when opening the door (Col. 3, 22-28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee in view of Molitor in view of Rhode in view of Williams such that the opening and closing unit of the loading door comprises a protruding surface that the user can grip when opening the loading door.  The motivation for performing the modification was provided by Lee, who teaches that when opening a door, a protruding surface can advantageously provide a user with a surface to grip when opening the door.  
The combination of Lee in view of Molitor in view of Rhode in view of Williams does not teach that the protruding surface is a pawl.  However, a pawl is well known to be a protruding surface that can be gripped.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee in view of Molitor in view of Rhode in view of Williams such that the protruding surface on the loading door is a pawl because it is well known that a pawl can successfully be gripped and that a pawl can be function as a protruding surface.  In this apparatus of Lee in view of Molitor in view of Rhode in view of Williams, the pawl is a surface that the user grips when opening the loading door.  Applicant’s limitation specifying that the pawl is “associable” with an actuator specifies intended use (MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  The pawl of Lee in view of Molitor in view of Rhode in view of Williams is structurally capable of being “associable” with an actuator to drive the opening and closing of the loading door.  
With regard to claim 7, the apparatus of Lee in view of Molitor in view of Rhode in view of Williams, as developed thus far, does not teach that the unloading door comprises a pawl.  However, Lee teaches that when opening a door (item 12 in Lee’s 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee in view of Molitor in view of Rhode in view of Williams such that the opening and closing unit of the unloading door comprises a protruding surface that the user can grip when opening the unloading door.  The motivation for performing the modification was provided by Lee, who teaches that when opening a door, a protruding surface can advantageously provide a user with a surface to grip when opening the door.  
The combination of Lee in view of Molitor in view of Rhode in view of Williams does not teach that the protruding surface is a pawl.  However, a pawl is well known to be a protruding surface that can be gripped.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee in view of Molitor in view of Rhode in view of Williams such that the protruding surface on the unloading door is a pawl because it is well known that a pawl can successfully be gripped and that a pawl can be function as a protruding surface.  In this apparatus of Lee in view of Molitor in view of Rhode in view of Williams, the pawl is a surface that the user grips when opening the unloading door.  Applicant’s limitation specifying that the pawl is “suitable to engage with” an actuator specifies intended use (MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  The pawl of Lee in view of Molitor in view of Rhode in view of Williams is structurally capable of being engaged with an actuator to drive the opening and closing of the unloading door.  
With regard to claim 8, the combination of Lee in view of Molitor in view of Rhode in view of Williams teaches that a washing machine comprises a plurality of the baskets (Col. 2, line 67 to Col. 4, line 37 of Lee).  The machine comprises a treatment chamber (item 11 in Lee’s Figure 1) in which a rotatable drum (item 60 in Lee’s Figure 5) is housed (Col. 2, line 67 to Col. 4, line 37 of Lee).  When a door (item 12 in Lee’s Figure 1) of the chamber is opened, a loading zone and an unloading zone are considered to exist in the door opening because products can be loaded and unloaded through these zones, and these zones are located on the same side of the machine (Col. 2, line 67 to Col. 4, line 37 of Lee; Figures 1 and 2 of Lee). 
With regard to claim 9, in the combination of Lee in view of Molitor in view of Rhode in view of Williams, the machine is for washing objects (Col. 2, line 64 to Col. 4, line 37 of Lee).  
With regard to claim 10, in the combination of Lee in view of Molitor in view of Rhode in view of Williams, the pins of the hinges of the baskets are directed parallel to a rotation axis of the drum (Col. 2, line 64 to Col. 4, line 37 of Lee; Figures 2 and 6 of Lee).  
With regard to claim 13, the combination of Lee in view of Molitor in view of Rhode in view of Williams used to reject claim 6 does not teach that the unloading door comprises a pawl.  However, Lee teaches that when opening a door (item 12 in Lee’s Figure 1), a protruding surface (item 15 in Lee’s Figures 1 and 2) can advantageously provide a user with a surface to grip when opening the door (Col. 3, 22-28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee in view of Molitor in 
The combination of Lee in view of Molitor in view of Rhode in view of Williams does not teach that the protruding surface is a pawl.  However, a pawl is well known to be a protruding surface that can be gripped.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Lee in view of Molitor in view of Rhode in view of Williams such that the protruding surface on the unloading door is a pawl because it is well known that a pawl can successfully be gripped and that a pawl can be function as a protruding surface.  In this apparatus of Lee in view of Molitor in view of Rhode in view of Williams, the pawl is a surface that the user grips when opening the unloading door.  Applicant’s limitation specifying that the pawl is “suitable to engage with” an actuator specifies intended use (MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  The pawl of Lee in view of Molitor in view of Rhode in view of Williams is structurally capable of being engaged with an actuator to drive the opening and closing of the unloading door.  
In this combination of Lee in view of Molitor in view of Rhode in view of Williams, the pawl on the loading door is mounted on the loading door and is thus external of the other lateral walls (items 73 and 74 in Figure 6; Col. 4, 6-38 of Lee).  Applicant’s limitation specifying that the loading door pawl is “arranged to respond to a first actuator 
In this combination of Lee in view of Molitor in view of Rhode in view of Williams, the pawl on the unloading door is mounted on the unloading door and is thus external of the other lateral walls (items 73 and 74 in Figure 6; Col. 4, 6-38 of Lee).  Applicant’s limitation specifying that the unloading door pawl is “arranged to respond to a second actuator to drive the opening and closing unit” specifies intended use (MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  The unloading door pawl of Lee in view of Molitor in view of Rhode in view of Williams is structurally capable of responding to a second actuator to drive the opening and closing unit.

Allowable Subject Matter
Claims 12 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 12.  With regard to claim 12, the most relevant prior art is the combination of Lee in view of Molitor in view of Rhode in view of Williams used above to reject claim 1.  The combination of Lee in view of Molitor in view of Rhode in view of Williams fails to teach that the first opening and closing unit comprises a first articulating arm operatively coupling a first rotation pin to the first door, and the 
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 15.  With regard to claim 15, the most relevant prior art is the combination of Lee in view of Molitor in view of Rhode in view of Williams used above to reject claim 1.  The combination of Lee in view of Molitor in view of Rhode in view of Williams fails to teach that the first opening and closing unit is connected to a first rotation pin and the first loading door by a first articulating arm, and the combination of Lee in view of Molitor in view of Rhode in view of Williams fails to teach that the second opening and closing unit is connected to a second rotation pin and the second unloading door by a second articulating arm.  The reviewed prior art does not provide motivation to modify the combination of Lee in view of Molitor in view of Rhode in view of Williams to arrive at the invention recited by claim 15 without the use of impermissible hindsight.  
Independent claims 16 and 17 allowable over the prior art.  It is noted that claim 16 has been objected (see Claim Objections section above of this office action) for a 
With regard to claim 16, the following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 16.  With regard to claim 16, the most relevant prior art is the combination of Lee in view of Molitor in view of Rhode in view of Williams used above to reject claim 1.  The combination of Lee in view of Molitor in view of Rhode in view of Williams fails to teach that the first opening and closing unit comprises a protruding pawl configured to engage with an actuator of the machine to drive the first opening and closing unit, and the combination of Lee in view of Molitor in view of Rhode in view of Williams fails to teach that the second opening and closing unit comprises a protruding pawl configured to engage with an actuator of the machine to drive the second opening and closing unit.  The reviewed prior art does not provide motivation to modify the combination of Lee in view of Molitor in view of Rhode in view of Williams to arrive at the invention recited by claim 16 without the use of impermissible hindsight.  
With regard to claim 17, the following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 17.  With regard to claim 17, the most relevant prior art is the combination of Lee in view of Molitor in view of Rhode in view of Williams used above to reject claim 1.  The combination of Lee in view of Molitor in view of Rhode in view of Williams fails to teach that the first opening and closing unit comprises a protruding pawl configured to engage with an actuator of the machine to drive the first 

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-10, and 13 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
August 5, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714